In the name of God the Merciful and the Compassionate,
Your Excellency, President Volkan Bozkir,
It is our pleasure at the outset to congratulate you and your friendly country, the Republic of Turkey, on your election as the President of the United Nations General Assembly at its seventy-fifth session. We trust that your skill and wisdom will enable you to efficiently guide the work of our Assembly.
It is also our pleasure to express our thanks and appreciation to your predecessor, His Excellency Mr. Tijjani Muhammad-Bande of the friendly Republic of Nigeria, for his efforts while presiding over the previous session.
The United Nations marks its seventy-fifth anniversary this year. We take this opportunity to express our thanks and deep appreciation to the United Nations and to His Excellency Secretary-General Antonio Guterres and his team in this international Organization. We thank them for their tireless efforts to maintain international peace and security. We emphasize that the Sultanate of Oman stands ready to continue the current cooperation between us and with all the Member States to achieve the noble objectives of the United Nations.
The COVID-19 pandemic has imposed major changes on our daily lives. Despite the challenges, we must adapt to the new way of life and remain optimistic about the future. We need to envisage the best ways to cooperate in order to achieve the common goals of our peoples and States. In that context, the international community has a humanitarian duty to ensure the fair distribution of resources to curb the spread of the pandemic, in particular the rollout of vaccines in the least developed regions, where medical facilities and capabilities are limited.
The COVID-19 pandemic has caused profound economic challenges. We therefore call upon donor nations and institutions to do their utmost to facilitate the process of debt restructuring, while paying special attention to helping the most affected countries in a way that accelerates growth and stimulates the economy.
His Majesty Sultan Haitham Bin Tarik has underscored that the Sultanate of Oman will follow the wise policy outlined by His Majesty, the late Sultan Qaboos bin Said A1 Said, the architect of modern Oman and mastermind of its foreign policy and its international relations over the past 50 years. The Sultanate of Oman adopts the path of dialogue and encourages it.
My country’s Government supports the values of tolerance, collective action and peaceful coexistence with everyone. We believe in the principles of justice, equality, good-neighbourliness, the rule of law, non-interference in the internal affairs of other States and respect for the sovereignty of countries. We stress the peaceful settlement of disputes, based on the provisions and principles of the United Nations Charter and international law. It is an obligation that we should all honour.
While my country supports the sovereign right of States to determine the actions they deem fit for their national interests, our common interests make it incumbent upon us all to support peace and participate positively in efforts aimed at ensuring that peace prevails as a global culture that fosters progress and prosperity. Accordingly, the Sultanate of Oman reiterates, from this international platform, its support for the legitimate and just demands of the brotherly Palestinian people to establish an independent Palestinian State, with East Jerusalem as its capital, on the basis of international law, relevant Security Council resolutions and the Arab Peace Initiative, which is based on the principle of land for peace and the two-State solution.
My country calls on all stakeholders in the Republic of Yemen to join constructive dialogue in order to reach a peaceful and consensus-based solution to the ongoing conflict. We call on all parties to support the efforts of the Special Envoy of the Secretary-General for Yemen. We also call on the international community, in particular donor countries and organizations, to intensify their efforts to provide and deliver humanitarian supplies in the light of the critical situation and tragic suffering of the people of that Arab country.
We would like to express our support for the Lebanese Republic. We call on the international community to support Lebanon’s reconstruction efforts and help it grapple with the impact of the recent tragic explosion in the port of Beirut.
With regard to Libya, the Sultanate of Oman welcomes the ceasefire agreement and ongoing work to establish a mechanism for the resumption of oil production and export, as well as the management of oil revenues for the benefit of the people of Libya. We hope that they enjoy security, stability and prosperity through the launching of a peaceful settlement that will put an end to division and build harmony and unity among the one people of that country.
This year, the Sultanate of Oman has taken important steps to restructure and modernize its administrative apparatus in support of the current phase of economic development within Oman Vision 2020-2040. This is based on the principles of the basic statute of the State. It is worth mentioning that our economic system is guided by the principles of the market economy. Undoubtedly, this will enhance the value of our geographic location and its importance in international trade in the twenty-first century. It is also worth mentioning that my country enjoys political stability, touristic attractions and diverse investment opportunities in various areas and development sectors.
Oman actively participated in the various international and regional forums that resulted in the 2030 Agenda for Sustainable Development. The Sultanate sought to translate its commitments into the key components reflected in its ninth five-year development plan and in Oman Vision 2020-2040. We are determined to continue working to achieve the economic, social and environmental dimensions of the Sustainable Development Goals on time.
There is no doubt that the young people of any country represent hope for its present and future and are key to its development. Therefore, Governments must prioritize young people and provide them with the resources necessary to harness their potential and develop their talents in order to ensure sustainable development. In this vein, I note that the Sultanate of Oman pays continuous attention to youth, while keeping pace with developments throughout the world. This will help young people garner greater capabilities, knowledge and active participation in the process of construction and development.
We live in a world of continuous and successive transformations that have engendered scientific and technological advancement. If humankind is to prevail in this new world, we will always need to find ways and means of working together better and more effectively to move from one phase to the next.
In conclusion, allow me to convey to you our best and most sincere greetings from the Sultanate of Oman and express our best wishes to our brothers and sisters all over the world, wishing them all the best of health and prosperity.
May peace and God’s mercy and blessings be upon you.